The Court.
Admitting that petitioner was guilty of contempt committed in the presence of the court, it appears that no proceedings were taken by the court, at the time , the contempt was committed, to punish the petitioner, nor were any steps taken to retain jurisdiction, until fifty days thereafter, when the order adjudging him guilty of contempt, and imposing a fine of three hundred dollars, was made, without notice of any kind. Under these circumstances we think the court lost jurisdiction to proceed against petitioner for contempt, and that the order and commitment are void.
Let the petitioner be discharged.